Title: To James Madison from Tobias Lear, 31 December 1807
From: Lear, Tobias
To: Madison, James



(Copy)
Sir,
Algiers, December 31st: 1807.

I had the honor of addressing you on the 8th. ultimo, giving a detail of circumstances which had occurred here relative to our affairs, to that time.  The first of which was forwarded to Alicante, and the second to Leghorn.  I have now the honor to transmit a triplicate herewith.
On the 12th. of November the frigate arrived, which had sent in the American Vessels, and immediately sent on board the two in Port their respective men, who had been detained on board the Frigate.  She also brot. three men who were taken out of the Schooner Mary Ann (which has not yet arrived.)  Two of these were Americans, vizt. Jeremiah Brown of Newbury Port, and Joseph Carling of New York.  The other was a Sweed, who requested he might go on board the Swedish Regalia Ship, which is still here, as he has no claim to the American Protection.  To this I consented; and the two Americans went on board the Ship Eagle, Captain Shaler.
I gave clothes to these three men, who had left all their things on board the Schooner; and to the two Americans I gave Certficates, on their Oath, that they had left their protections on board the Schooner.
On the 11th. of November, another Imperial Vessel, which had been taken by the frigate, arrived with a valuable Cargo.  The Cargo of the first had been sold to the amount of $28,000, to pay a debt which they say was due from the Imperials on account of one of their Vessels having carried off some goods belonging to the subjects of this Regency, which have not been heard of.  After which both Vessels were permitted to depart.
I had several intimations given me that the American Vessels might depart, if I would pay one hundred thousand dollars on account of the annuities due; But I always answered, very calmly, that I should say nothing more on the business of these Vessels until I could see the Dey; to whom I did not fail to send for an audience several times; but was always told that nothing could be done ’till the Ramadam had passed.  Indeed I was not much displeased with this delay, as it might give me an opportunity of hearing from the U. States before the business should be entered upon; and that it was possible the news I might receive from thence would materially alter the ground which I should otherwise take.  But in this I have been much disappointed, as I have not received any accounts from the U. States, either directly, or indirectly, since your letter of the 14 of July.  Repeated reports have been spread here by the English, that our dispute with G. Britain was amicably adjusted; but I easily saw the object of that report, which was to lead the Dey to detain these Vessels, and probably capture others, to force us to send the Annuities in Stores, if he Could be persuaded that we should not be impeded by the English.
Two days before the conclusion of Ramadam I was attacked with a violent inflamatory fever, which confined me to my bed till the 12th. instant.  On the 15th. I was able to go to town, and
On the 16th. I went to the Palace to see the Dey, who received me with his usual cordiality; when the following conversation took place, viz.
T. L.  "I have long wished to see you, Effendi, to know why the Vessels of my nation have been detained and brought in here by one of your frigates."
Dey.  "You must have been told that the Orders given to detain Vessels, were not confined to those of your nation; but extended also to the Swedes, Danes and Dutch, on account of the Annuities due from your nation and their’s."
T. L.  "With respect to other nations I have nothing to say.  It is true that I had been informed that our Vessels had been detained for the reason you mention; but I would not beleive it until I had it from yourself.  I have now no doubt of the fact; but it certainly is not just to take our Vessels on this account; and especially after I had given my Passport to the Frigate which detained them.  I expect this will be considered by my Government as an act of hostility; and should our Vessels of war, hearing of this, meet any of the Vessels of your Regency, it is probable they would retain them in return.  Especially as it is known that I have repeatedly stated the difficulty of our sending naval and military Stores here, particularly during the continuance of our dispute with G. Britain, and that I have repeatedly offered to make the payment in Cash."
Dey.  "The thing is done; but it is not intended as an act of hostility, as may be seen by the manner in which the Vessels and Crews have been treated.  We cannot make the past any better by reflecting upon it.  I am informed that your differences with G. Britain are now settled, and that your Vessels may pass in safety.  I therefore expect the Annuities will soon arrive, and release your Vessels."
T. L.  "The information you have received that our differences are settled with G. Britain, is false, let it come from what quarter it may; for had it been the case, I should have been advised thereof.  And I beg, Effendi, that you will not readily beleive reports respecting my Country, unless you have them from undoubted authority, and where there can be no interest in deceiving you."
Dey.  "I have been told that the English Government has sent an Ambassador to your’s, with all necessary powers to accommodate your differences; and that therefore they must be settled"
T. L.  "I have heard the same report, and it may be true that an Envoy has been sent to the U. States; but it does not follow that our differences must be settled; for my Government will certainly have a right to say something on the subject."
Dey.  (after smiling at my observation)  "Well, if your differences are not settled, and your annuities cannot come, what is to be done?"
T. L.  "The door appears to me to be now shut, by the detention of these Vessels.  I cannot say anything on the subject until they are released."
Dey.  "Well, they may go when you please; but you must pay me for the two annuities due $80,000, in Cash."
T. L.  This, Effendi, cannot be done, for it is nearly double the sum mentioned in the Treaty; and I have heretofore made Cash payments for much less.  Besides, I do not know, after what has passed, whether my Government will consent to pay any thing."
Dey.  "Do as you please; but if I am not paid I must pay myself."
T. L.  "I have paid before $30,000 dollars for one year, in Cash, and beyond this I cannot go."
Dey.  "You may reflect upon it, and consider the prices allowed for the Articles when sent in Stores, the freight of the Vessel bringing them &c., and you will find the sum mentioned is much less than you would pay in Stores."
T. L.  "I will consider on it, and hope you will do the same.  But I must further observe, that I shall not give a passport to another of your Cruizers until I am fully assured that they will not again detain an American Vessel."
Dey.  "If you make this payment our accounts will be now settled; but I expect your nation will be punctual in future, in paying the annuities in Stores; according to Treaty; for what I have said now, is for your face".
I found it was necessary to make some arrangement that the Cash payment should not exceed $30,000 dollars per year, as apayment; and accordingly took the only measure which could be adopted to settle this business thus far, and place our Commerce and Citizens in a state of security, until we could take care of them in another way. 753. 1474. 313. 1515. 1490. 314. 1518. 1340. 63. 1026. 800. 441. 663. 214. 788. 515. 1232. 180. 1515. 663. 536.
I gave notice to the Captains of these Vessels that they might prepare to depart as soon as they pleased, leaving with me, an account of their damages by detention, which I would, at a proper time, use my best endeavours to recover; but I could not give them any hopes that I should be able to effect it.  This they did, stating the Ship @ $30 per day, and the Brig at $20.
In the evening of the 16th. instant a Vessel arrived from Leghorn; but I did not receive a line by her from any person; and was informed by the other Consuls, that they had not received any thing by her.
On the morning of the 17th., the Dey sent very early to inform me that he had received advice by the Vessel from Leghorn, that the American Schooner which had been detained by his frigate, had been re-captured by the Captain and three men left on board her, who had thrown overboard four of the Turks, and put four others in the boat to shift for themselves, and had carried the Schooner into Naples, with one Turk, whom they had suffered to remain on board; and that it was the custom, in such cases, for the nation to whom the Vessel belonged, to pay the Regency $2000 for each Turk or Moor so destroyed.  I returned for answer, that I had received no account of the affair, which, if true, I should certainly have been informed of by some of our Consuls in Europe.  And even allowing it to be true, it was but natural that men who had been captured, they knew not why, should endeavour to regain their liberty and property.  And that I was not mad enough to say a word on the subject of payment in this case, at any rate, until I should receive indubitable accounts of its veracity.
As I was apprehensive that this Report might have an influence to alter the arrangements made yesterday, I sent my Drogerman to the Palace to know from whom the Dey had received his information; and also to learn if it would be likely to prevent the departure of our Vessels.  He brought me for answer, that the Dey had received the news from a Moor who was passenger on board the Vessel which came from Leghorn; and that it had excited much sensibility; but that our arrangements of yesterday would not be interrupted by it.  Since that time two Vessels have arrived here from Marseilles, but I have not a line by either of them, and they brought no confirmation of the report respecting the Schooner.
On the 18th. our Vessels sailed for their respective destinations.  I wrote by them a Circular to our Consuls in the Mediterranean, a Copy of which I have now the honor to enclose; and by a post-script to each, I requested that a Copy might be forwarded to the department of State, as you will see.
As the money for the Annuities &ca. was expected to be paid immediately, I agreed with David Coën Bacri (the only man in Algiers who could command it) to advance the sum; which he did, and I have the receipts of the Regency for the same.  In order to reimburse Bacri, I drew for twenty five thousand dollars on John Gavino Esqr. our Consul in Gibraltar, and for forty thousand on Messrs. Degen, Purviance & Co. the Navy Agents in Leghorn, and the balance I paid in Cash.  To cover these drafts, I drew on the Department of State, in favor of Mr. Gavino, for twenty five thousand dollars, in three setts of Exchange, vizt two of $10,000 each, and one of $5000. each set in five Bills, and each bill with a letter of advice.  And I have this day drawn on the Department of State, in favor of Messrs. Degen, Purviance & Co. for forty thousand dollars, in four setts of Exchange,
viztOne set for$8,000.One do. for $9,000.One do. for 11,000.and one do. for12,000                $40,000,each set in five Bills, and letters of advice.I hope the President will approve of my conduct in settling this business in the way I have done.  Situated as I was, I could do nothing better.  My feelings as an American were roused by the unjustifiable and unworthy manner in which they had detained these Vessels.  But I could not have answered it either to my Country or myself, if I had indulged these feelings, refused all accommodation, and brought on an open rupture, when they had these Vessels in their power, with their Crews; and their Cruizers (which are now all in Port) ready to send out upon our Commerce, which had nothing in this sea to protect it; when I knew not how our differences with G. Britain might terminate; and when the situation of Portugal left the Straits open for their frigates and large Cruizers into the Atlantic.  Besides when I had the best reason to beleive that 1097. 90. 1517. 1488. 1324. 616. 1527. 663. 1107. 649. 1513. 552. 1518. 1513. 126. 668. 649. 967. 737. 1477. 180. 1515. 87. 983.
In a pecuniary point of view this settlement is favorable for us; and as to the outrageous conduct of this nation towards others, it is too well known, and has been too long borne by the Great Powers of Europe, to make it surprizing.  Should our Government wish to remain at peace with the Regency, on the terms of the treaty, it will be absolutely necessary to send a Vessel here annually, with some naval and military Stores, and timber and plank to make up the loss on other articles.  In that case some Cash would always be received for a balance which might be due.  And I am perfectly convinced that punctuality in our engagements without humiliation, would not only preserve our peace much better than being in arrears; but our Consul could then refuse many extra demands, which otherwise he might feel it necessary to comply with.
753. 1191. 980. 1362. 850. 85. 1454. 1058. 194. 200. 1569. 1018. 1518. 705. 956. 1176. 742. 674. 254. 988. 450. 1408. 1259. 924. 1362. 374. 1404. 933. 800. 1408. 1422. 715. 810. 1421. 356. 1408. 1517. 1513. 1570. 1064. 1108. 810. 663. 126. 800. 616. 1154. 1097. 941. 1258. 1408. 800. 431. 1517. 1512. 909. 663. 155. 1518. 1570. 1256. 605. 904. 800.
Several Genoese and Corsican Vessels have lately been captured by the Cruizers of this place, condemned and sold, and their Crews made Slaves; notwithstanding they had the french flag and french papers.  On the repeated complaints and remonstrances of the French Consul, in consequence of orders received from his Court, a Divan was held at the Marine (where the Consuls were requested to attend on the 14th. instant; but my sickness did not permit my being present) in order to ascertain the fact of these Vessels and people being under the French Government.  It was ascertained that upwards of 60 persons, now held as Slaves, came under this description.  The Dey said if there had been only a few of these people, and he had been properly applied to, he would have released them; but as the number was so great he should not do it.  Especially too, as the Emperor had not sent him express information of these Countries being annexed to his dominions; allowing, however, that the Consul had given him this advice before.
The Consul then demanded his passport to depart from the Regency, in conformity with the Orders of his Court, if these people should not be given up; but was told that he should not be permitted to go, until he had paid the debts of his Government (claimed on account of arrearages of Rent for Bona &c. since leased to the English), and his own personal debts; nor until the arrival of the Dey’s brother in law from Marseilles, where he had been for some time past, and the receipt of all the property in France belonging to the Dey’s subjects.  On the 24th. instant the Dey’s brother in law arrived from Marseilles, when, it is said, the Consul was informed that he might depart, leaving the Vice-Consul, Chancelier, and all other French Subjects in the Regency.  This he declined, and still remains here.
The French Prize Master who was taken on board the Vessel with Jerusalem Colours, had been so severely bastinadoed by one of the Guardianos of the Slaves; that he was confined for several days; and when reproached and threatened by the French Consul for daring to beat a Frenchman and an Officer, the Guardiano answered that he knew him only as a Slave, and would never fail to beat him if he was impertinent.
The Dutch Consul has received Orders from his Government to pay the arrearages due for Annuities, which amounts to a considerable sum.  He has given his Bills on Leghorn at a discount of ten per Cent.  On mine there is five perCent discount, which is much less than usual on that place.
1465. 604. 797. 359. 489. 800. 753. 1474. 1549. 1559. 1490. 390. 1475. 1099. 492. 501. 268. 134. 1490. 1465. 1213. 1367. 983. 1465. 770. 612. 30. 800. 264. 753. 1271. 1494. 589. 1490. 1294. 925. 1362. 810. 1008. 941. 962. 1162. 1432. 885. 663. 374. 1386. 1518. 201. 940. 753. 394. 77. 988. 1064. 1018. 857. 1465. 270. 931.
The greatest difficulty has prevailed for some time past in conveying letters with safety in this Sea.  The numerous Cruizers of the Belligerent Powers do not suffer any vessel to pass unmolested.  The consequence is, that the Captains of Merchant Vessels either will not take them; or destroy them, if they are likely to be examined; or deliver them up to the Cruizers which board them.  To this I impute my not having received a line from Europe (excepting one letter from Mr. Montgomery, our Consul in Alicante) for nearly three months past; and in the present state of our affairs with England, I am certain that some of our Consuls must have written to me, even by the few opportunities which have occurred.
I have the honor to enclose copies of my Correspondence with Consul Davis at Tripoli, which I beg you will have the goodness to peruse attentively.  I shall make no comments on his letter to me of the 16th. of October; but shall continue to furnish him with money, on his requesting it; judging, however, of the reasonableness of his calls, agreeably to my instructions.  The Bill which he mentions to have drawn upon me for $5000. has never come to hand.
I enclose also my Correspondence with Mr. Coxe at Tunis, on the subject of duties paid there by our Citizens &c.
On the 13th of November we experienced some violent shocks of an Earthquake.  The first shock was very severe.  It took place about 5 o’clk P. M. and continued about 7 or 8 seconds.  A second, less severe, came on about half an hour afterwards.  At midnight, we had a third, more severe than the second; and on the morning of the 14th., and for several days after, small shocks were perceived; but gradually decreasing.  Many houses in the city, and Country adjacent, were considerably injured; but none entirely thrown down, and no lives were lost.  The House of the Spanish Consul in the City, which is very large and old (having been the Palace of one of the Bassaws about 140 years ago) received great injury; the Walls being rent from the terrass to the foundation, and will cost several thousand dollars to repair it.  The House of the Swedish Consul in the Country, where his family resides, was also very much damaged, the Walls in every part having been cracked from top to bottom.  All the other Consular Houses suffered in a small degree, excepting mine.  Fortunately my Houses, both in Town and Country are very strongly built, and, comparatively, new.  I was at the Garden, with my family, at the time, which we considered as a happy circumstance; for the consternation in Town was great indeed, as the Inhabitants expected to be crushed to death every moment.  Had the Houses fallen no refuge could have been found in the Streets, which on an average, are not more than 12 feet wide; no open ground in the City, and the Gates shut from half an hour before sunset ’till daylight.  In the morning great numbers left the City and took what refuge they could find in the Country for some days.  Happily we have had no more of it since, and the alarm has passed off.
For nearly two months previous to this, a Comet had appeared in the N. Wt. about 30 degrees above the Horizon, and passing in a NWt. direction.  It’s nucleus and Coma were very bright to the naked eye.  But during the time of its greatest lusture the moon was about full, which, in some measure, lessened its brilliancy.  The Mahometans announced that some direful event would follow it; and do not seem to have taken even the Earthquake as a receipt in full.
Dr. Triplett finds his expectations of doing well here in his profession entirely defeated; and waits the Orders of the Government respecting him.  In the meantime I have had occasion for his services as Secretary, which gives him some employment, and he will receive such allowance as may be made therefor during the time he may act.  I presume he will write to you by this occasion, respecting his situation.
I have the honor to enclose two letters from Consul Davis, to the Honle. the Secretary of State, which I have been requested to forward.  One was left open for my perusal, as you will see by one of his letters to me.
Before I close this letter, permit me to make a few observations on the present state of things in Algiers.
No person who has not been in Algiers in the reign of the late, and present Dey, can form any idea of the striking contrast between the two Characters.  The former Dey was a blustering, bellowing man, who talked very much and very loud; but did little.  He was easily turned from his purpose; and was said to have been a man of a good heart; but the laxness of his Government caused his ruin, as well as that of his favorite, Busmah, the Jew, who influenced him in everything.  Thefts, Robberies and outrages of every kind were very common in his reign.
The present Dey, Aemet Bassa, is the reverse of his predecessor in everything (excepting the inordinate love of Money.).  His manners are mild and his words soft; but his decisions quick and irrevocable.  His purpose is executed as soon as expressed, and, sometimes before; witness the three prime Ministers, four Agas, or Generals in Chief, and two Generals of Horse, as well as many other Officers of inferior Rank, but in Posts of high responsability, whom he took off, in the first year of his reign, without giving an intimation of his intention, or assigning any reason, except such as his friends chose to give for him.  Besides these, numbers were executed, in the most summery manner, for crimes, which in the preceding reign were not noticed.  By these measures he has established himself, apparently, very firm upon the throne; and there is no Country in the world where we hear of fewer thefts, robberies, or violence offered by individuals, than in Algiers and its neighbourhood.  His ambition to have his reign distinguished by some memorable event, is evinced by his war against Tunis, with an intention of conquering that Kingdom; but it is yet to be ascertained how far he can accomplish this object.
He has quelled several formidable insurrections within his dominions; and repeatedly taken off the Beys of Oran and Constantine, where he has suspected their fidelity or fitness, and put others in their place; and has, for the present, tranquilized the Interior.  But the Country seems not to be the more thriving on that account as yet.  The inhabitants must know, from experience, that they can have some security for their labour before they cultivate the ground to supply the demand for its productions at a reasonable rate; and Commerce must naturally languish in proportion.
810. 7. 972. 194. 648. 1318. 1521. 800. 663. 1031. 1518. 185. 441. 663. 904. 800. 1518. 165. 412. 134. 1058. 1056. 126. 668. 1083. 1408. 606. 525. 1490. 541. 936. 731. 1226. 1034. 1206. 1375. 87. 1362.  856. 3. 356. 885. 1494. 208. 1301. 924. 1513. 819. 1340. 924. 879. 212. 1465. 194. 827. 515. 1408. 195. 1544. 924. 197. 616. 663. 374. 233. 1114. 61.
As the Articles of the first necessity have risen most extravagantly here, within a few years; I will take the liberty of stating the prices of some of the most essential in 1803. and 1807.
1803.1805 & 6.1807Wheat per measure$1.$4 1/2@ 7.$2.10 CentsBarley do" .20ct2 1/ 20.75 "Beef per lb.                          " 2 1/ 2              0.8 "Sheep"803.10 "Wood per Mule load                     "12 1/ 2           0.30 "Coal per load                          "361.30 "Oil per Measure                        1.503.75 "Vegetables for a family of ten persons 1 day40.12 "
West India Produce, Dry Goods &c. have risen about 40 per Cent, on an Average.  The prices above quoted for 1803, I am informed are nearly double of what they were 8, or 10 years before.  So that this Country, from being formerly one of the cheapest in the world to live in, has now become as dear as any one in Europe.  Common labour, including the food of the labourer (vizt bread and oil) amounts to about 25 Cents per day.
I have not yet received any accounts from Leghorn, Malta and Gibraltar, as we have had no arrivals from those places (excepting Leghorn, from whence I recd. no letters) since I had the honor of addressing you on the 8th. ultimo.  I shall, however, prepare my accounts in the best manner I can without them, and send them by the next occasion, if I should not receive those before that time.  With sentiments of the highest respect and most sincere attachment, I have the honor to be Sir, Your most faithful & Most Obedt. Sert.

Tobias Lear


P. S.  663. 894. 1107. 972. 1104. 1455. 573. 1124. 742. 673. 1465. 194. 1306. 885. 1513. 1333. 456. 1415.


List of Enclosures
No. 1.Copy of a Circular from T. Lear to the Consuls of the U. S. in the Mediterranean &c. Decr. 17. 1807.No.2.do of a letter from G. Davis to T. Lear May 17: 1807."3.     do of do from do to doJune 29 ""4.do of do from do to doOctr. 3 ""5.    do of do from do to do  Octr. 16 ""6.    do of do from T. Lear to G. Davis  Augt. 18th ""  7.  do of do from do to doOctr. 21 ""  8.  do of do from do to doDecr. 19th. "" 9.  do of do from C. D. Coxe to T. Lear Augt. 20 "" 10.  do of do from T. Lear to C. D. Coxe Sept. 15 ""11.do of do from C. D. Coxe to T. Lear    Sept. 29 "  

T. Lear


